JUSTICE STOUDER, dissenting: I dissent from the majority view that the defendants had no duty to repair the leased premises and that the plaintiff’s supporting documentation was insufficient to create any factual issues. The majority correctly states the general rule that any ambiguity in a lease should be construed most strongly against the lessor and in favor of the lessee, citing American National Bank & Trust Co. v. Lembessis (1969), 116 Ill. App. 2d 5, 253 N.E.2d 126. The majority then incorrectly applies the facts of the instant case to this rule and holds that the defendants owe no duty to the plaintiff to repair the leased premises because the maintenance clause in the lease is not ambiguous. The defendant bank’s own actions belie this assertion. The defendants assert in appellee’s brief that the sentence in the maintenance clause requiring landlord to be notified of major repairs is merely a means of preventing a mechanic’s lien from attaching to the real estate without landlord’s knowledge. However, the facts disclose that in this case the tenant notified the landlord that the furnace needed repairs, and the response of the landlord’s agent was that the landlord would not put any more money into the leased premises until the tenant’s rent was caught up. The defendant has subjected this clause in the maintenance provision to more than one interpretation by indicating that it would have paid for the repair of the furnace had the tenant been current with his rent and then arguing that the clause was merely a means of preventing liens from attaching to the premises. I would have found the maintenance provision ambiguous with respect to the imposition of a duty upon either the landlord or the tenant with respect to major repairs. The ambiguity of the clause must be resolved by extrinsic evidence as to the intent of the parties, which must be gleaned partially by their performances. The fact that the landlord had paid for major repairs on two previous occasions is relevant to the intent of the parties and should have been considered by the trial court. I, therefore, disagree with the majority that the maintenance clause is clear and unambiguous and imposes no duty upon the landlord when the landlord itself has interpreted the clause in two different ways. Since there are genuine factual issues, I would reverse the summary judgment in favor of the defendants.